   

Case 1:19-cv-10047-GBD Document 32 Filed

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JERMAINE DELESTON,
Plaintiff,

-against-

19 Civ. 10047 (GBD)

TURNMILL LLC, d/b/a Turnmill and HARVARD
AGENCY CO., INC.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The initial conference is adjourned from June 17, 2020 to September 9, 2020 at 9:30 am.

Dated: New York, New York
June 8, 2020
7) ORDERED.

f
Cy bA4 a / 44 Va VWI
GRORGEB. DANIELS

Ursted States District Judge

 

 
